            Case 1:19-cv-11711-LJL Document 61 Filed 08/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                8/4/2020
                                                                       :
ERIC FISHON, ALICIA PEARLMAN, and PATRICK :
YANG, individually and on behalf of all others similarly :
situated,                                                              :
                                                                       :      19-cv-11711 (LJL)
                                    Plaintiffs,                        :
                                                                       :           ORDER
                  -v-                                                  :
                                                                       :
PELOTON INTERACTIVE, INC.,                                             :
                                                                       :
                                    Defendant.                         X

----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        On July 29, 2020, the Court received a notice of voluntary dismissal of plaintiff Patrick
Yang pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Dkt. No. 58.) The Court
advised that Rule 41 addresses dismissal of actions rather than dismissal of parties. (Dkt. No. 59.)
The Court construed the application as one addressed to the Court’s power under Rule 15 or Rule
21, or its inherent power and ordered Defendant to file any opposition to the dismissal no later
than 5:00 p.m. on August 4, 2020. (Id.)

        The Court has now received Defendant’s notice of non-opposition to the voluntary
dismissal of Patrick Yang, which specifies that, to the extent that the Court construes Plaintiff
Yang’s request for voluntary dismissal as an amendment to the Complaint under Federal Rule of
Civil Procedure 15, Defendant respectfully requests that the Court order that no further response
is required to the amended pleading under Rule 15(a)(3), or accept this letter as Defendant’s notice
that it relies on its initially filed motion to dismiss (Dkt. Nos. 29, 30, 31) under the Court’s
Individual Practices in Civil Cases Rule 3(B), whichever is most appropriate. (Dkt. No. 60.)

        The Court hereby SO ORDERS the voluntary dismissal of Patrick Yang pursuant to its
authority under Rules 15 and 21 and its inherent power. To the extent the dismissal is predicated
on Rule 15, the Court accepts Dkt. No. 60 as notice from Defendant that it relies on its initially-
filed motions to dismiss.

         The Clerk of Court is respectfully directed to terminate plaintiff Patrick Yang.

         SO ORDERED.

Dated: August 4, 2020                                       __________________________________
       New York, New York                                              LEWIS J. LIMAN
                                                                   United States District Judge
